DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 12/27/2021 has been entered. In the amendment, Applicant amended claims 1-2, 4-8, 10, 15 and 17. Currently claims 1-10 and 12-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first control elements” in ll. 3-4 from the bottom. There is insufficient antecedent basis for this limitation in the claim. It is noted that “first control components” was presented in the instant claim. It appears that it is “the first control Claim 1 further recites “the gate line” in last line. However, the instant claim indicates there are more than one gate lines. It is unclear which one of the more than one gate lines is referred to by “the gate line”.
Claims 2-10 and 12-17 are rejected because they depend on claim 1.
Claim 6 recites “the electrostatic resistor” in ll. 2 and ll. 3. However, its parent claim 5 indicates there are more than one electrostatic resistor (note “each of the first control components comprises an electrostatic resistor” recited in parent claim 5). It is unclear which one of the more than one electrostatic resistors is referred to by “the electrostatic resistor”. 
Claim 7 inherits the indefinite element “the electrostatic resistor” from its parent claim 6 and further recites indefinite element “the electrostatic resistor” and “the gate line”.
Claim 8 recites “the switch transistor” in ll. 4, ll. 5 and ll. 6, which is indefinite. Specifically, according to claim 1, “each of the gate lines is configured to be corresponding to two of the first control elements” (Note: “first control elements” appears to mean “first control components” as best understood by Examiner), and according to claim 8, “each of the first control components” comprises a switch transistor, it is implied that each of the gate lines corresponds to two switch transistors. Which one of the two switch transistors of a corresponding gate line is referred to by “the switch transistor” is unclear.
Claim 9 inherits the indefinite element “the switch transistor” from its parent claim 8 and further recites indefinite elements “the first sub-electrostatic ring”, “the second sub-electrostatic ring”, “the switch transistor” and “the gate line”.
Claim 10 further recites indefinite elements “the switch transistor”, “first sub-electrostatic ring”, “the gate line”, “the second sub-electrostatic ring”.
Claim 16 further recited indefinite elements “the first sub-electrostatic ring”, “the switch transistor”, “the second sub-electrostatic ring”, and “the gate line”.
Claim 17 further recited indefinite elements “the first sub-electrostatic ring”, “the switch transistor”, “the second sub-electrostatic ring”, and “the electrostatic resistor”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 includes allowable subject matter concerning the claimed first control components being turned on by a control voltage provided via the claimed first electrostatic rings after the display panel is turned off. Shin and Du cited in previous Office action do not teach the subject matter individually or in combination.

Response to Arguments
Applicant's arguments filed on 12/27/2021 have been fully considered. However, the amendments to claims introduce a plurality of indefiniteness issues as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693